Citation Nr: 1110264	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk




INTRODUCTION

The Veteran had active service from September 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's bilateral hearing loss is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.          §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part as 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In February 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identity, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The letter also describes how VA determines disability ratings and effective dates.

The Board finds that the content of the February 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the May 2008 rating decision, and the February 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.  In addition, VA obtained a medical opinion in May 2008.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

A. Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity in time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, the law provides that, where a veteran served 90 days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B. Facts and Analysis

The Veteran contends that his hearing loss is related to active service.  He alleges that he was exposed to the sounds of rifles, grenades, grenade launchers, machine guns, and other loud noises while in service.  The Veteran also claims that he has not been exposed to a significant amount of noise after separation from service, and always wears hearing protection.  

The DD Form 214 of record indicates the Veteran's military occupational specialty (MOS) was rifleman and security guard, and that he received a Rifle Expert Badge and Pistol Marksman Badge.  He served in the U.S. Marine Corps from September 1990 to September 1994.

The Board acknowledges, for the purpose of the present decision, that the Veteran was exposed to weapons and other noise in the U.S. Marine Corps.  While noise exposure is conceded here, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has current hearing loss, consistent with VA regulations, which is a result of such in-service exposure.  The Board will analyze the evidence below.

The Veteran's STRs are negative for any manifestations or complaints of hearing loss.  His August 1994 separation examination report does not document any complaints of hearing problems.  Audiogram results at the separation examination indicate that the auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz were less than 26 decibels.

Following separation from service, the Veteran worked in a factory where he wore hearing protection.  In January 2008, he visited Dr. C.A.F. of the Hearing Clinic, Inc., and an audiogram was conducted.  The puretone thresholds were recorded at the January 2008 examination in graph form and were not interpreted.  Accordingly, the data is not in a format compatible with VA rating guidelines.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the Board is unable to determine whether these examination results represent a hearing loss disability as defined by VA regulations.  

In his examination report, Dr. C.A.F. indicated that the Veteran had mild high frequency sensorineural hearing loss bilaterally, and noted that he reviewed some of the Veteran's STRs.  Dr. C.A.F. opined that the Veteran's exposure to grenades and machine guns in the military likely "was the beginning" of his hearing loss because the degree of his hearing level is consistent with noise-induced hearing loss and he wore hearing protection devices post-service.  

In May 2008, the Omaha VA Medical Center (VAMC) obtained a medical opinion.  The examiner, a VA audiologist, reviewed the Veteran's claims file.  The examiner opined that it is not likely that the Veteran's current hearing loss is due to military noise exposure because his hearing was normal at his separation examination, and "a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestations of sensorineural hearing loss as an organic disease of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of chronic disease provisions of law is not satisfied. 

Moreover, the weight of the competent evidence preponderates against the finding of a connection between the Veteran's current hearing loss and his active military service. 

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:
 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .
 
So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).

The Board has considered the opinion of Dr. C.A.F., but finds the opinion of the VA examiner to be more probative.  Although Dr. C.A.F. took into account the Veteran's post-service noise exposure and stated that in-service noise exposure was "quite likely" the beginning of the Veteran's hearing loss, there is no indication that he reviewed pertinent STRs.  The Board does recognize that the absence of a complete claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304-306 (2008).  However, Dr. C.A.F.'s opinion is not considered to be sufficiently thorough, because there is no evidence that he reviewed the separation examination report or discussed whether the Veteran's hearing was impaired in the immediate post-service period.  

In contrast, the VA examiner provided a thorough and definite opinion.  The May 2008 VA examination shows that the VA examiner knew of the Veteran's noise exposure history.  The examiner reviewed the Veteran's claims file and cited to specific STRs, including the Veteran's separation examination report.  In addition, the VA examiner provided a rationale for her opinion based on the medical evidence.  As stated above, the examiner explicitly stated it is not likely that the Veteran's hearing loss is related to military noise exposure because the Veteran had normal hearing at his separation examination, after his four years of in-service noise exposure.  Thus, the Board finds that the VA examiner's opinion is more probative than Dr. C.A.F's assessment, and places more weight on her opinion.

In addition, the Board has considered whether Dr. C.A.F. should be asked to provide additional clarification of the January 2008 audiogram, which the Board cannot interpret.  Even if it is determined that the Veteran has a current hearing disability, his claim fails because the Board gives the VA examiner's opinion more weight than Dr. C.A.F's opinion, for the reasons stated above.  Thus, the Board concludes that declining to obtain the complete audiogram results from Dr. C.A.F. does not prejudice the Veteran.  Cf. Savage v. Shinseki, No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011) (finding that the Board had erred in not seeking additional clarification of the private audiograms when there was a lengthy period of time during which the only available evidence consisted of the private audiograms).  

Next, continuity of hearing loss has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss difficulty hearing and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Moreover, the Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the present case, the Veteran's difficulty hearing is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no complaints of hearing loss in active service.  Following service, there is no documentation of any complaints of hearing loss until January 2008, approximately 14 years after separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for approximately 14 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

Moreover, the greater weight of the probative evidence is against a finding that the Veteran has a current diagnosis of hearing loss.  There is no documentation of an audiology examination in a format compatible with VA rating guidelines showing that the Veteran has impaired hearing under 38 C.F.R. § 3.385.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.  

In this case, the weight of the competent evidence is against a grant of service connection.  Thus, the preponderance of the evidence is against the claim, and there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


